                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF LOUISIANA

In Re:                                                      CASE NO. 19-13253

OFFSHORE MARINE CONTRACTORS,                    CHAPTER 11
INC.
      Debtor                                    SECTION B
______________________________________________________________________________

                                            ORDER



         Considering the hearing scheduled for March 18, 2020 on the Motion for Relief from

Automatic Stay to Allow Civil Litigation to Proceed filed by Jared Price (P-184), proper notice

having been given and no objections having been filed,

         IT IS HEREBY ORDERED that the Creditor, JARED PRICE’s Motion for Relief from

Automatic Stay to Allow Civil Litigation to Proceed (P-184) is GRANTED. The automatic stay

established by the instant bankruptcy is hereby lifted for the sole and limited purposes of

permitting the Creditor to exercise his rights in the Federal Western District of Louisiana, Lake

Charles Division in the matter entitled Jared Price v. Quality Energy Services, Inc., et al, Civil

Action No. Case 2:17-cv-01279. Creditor may not seek through this litigation any judgment

against the Debtor which exposes it to any direct liability or to enforce any such judgment

against the Debtor in the future. Debtor is to remain a nominal defendant in the civil litigation

only.
        IT IS FURTHER ORDERED that counsel shall serve this order on the required parties

who will not receive notice through the ECF system pursuant to the FRBP and the LBR’s and

file a certificate of service to that effect within three days.

        New Orleans, Louisiana, March 13, 2020.



                                                         Hon. Jerry A. Brown
                                                         U.S. Bankruptcy Judge
